Carter, J.:
The appellant, plaintiff in the court below, brought an action of assumpsit against appellee, defendant in the court below. Pleas were filed, issues joined and a trial by jury entered upon September 20, 1889. During the trial exceptions were taken to certain rulings of the Circuit Judge, which rulings are here assigned as errors. By reason of these rulings the plaintiff moved the court for leave to withdraw a juror and enter a nonsuit, and an appeal was then taken to the next term of this court. The appellee filed no brief in this court, but appellant submitted the case on brief at the June term, 1893.
The record discloses the fact that issues were joined between the parties, a jury empanelled and trial entered upon, but the only entry in the nature of a judgment is in this language: “On motion of plaintiff a juror was withdrawn and a nonsuit entered.” This does not constitute a final judgment. It is at most a mere recitation of record that a nonsuit had been entered. It does not purport to declare the sentence of the law upon the entry of the nonsuit, which is an essential element of a final judgment. Boggess vs. Cox, 48 Mo. 278; Black on Judgments, §115. There being no final judgment disposing of the action in the Circuit Court, this appeal must be dismissed. Gates vs. Hayner, 22 Fla. 325; Johnson, Daniels & Co. vs. Polk County, 24 Fla. 28, 3 South. Rep. 414; Tunno vs. In*50ternational Railway & Steamship Co., 34 Fla. 300, 16 South. Rep. 180; Vanhorne, Griffin & Co. vs. Henderson, 37 Fla. 354, 19 South. Rep. 659.
The appeal is dismissed.